Filed 4/10/13 P. v. Craft CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C071479

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM034486)

         v.

JOHN KENNETH CRAFT,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436. Having
reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         Defendant John Kenneth Craft was friends with Timothy Hilley.1 He invited
Hilley to stay in his home and Hilley stole property from defendant and his friends.
Defendant tracked Hilley down and brought him to David Forester’s house. Over the



1   The stipulated factual basis is taken from the probation report.

                                                             1
course of several hours, Forester and defendant beat Hilley. Forester hit Hilley
repeatedly, causing him to fall to the ground unconscious, and defendant kicked Hilley in
the face several times. Hilley regained consciousness and tried to run away. Defendant
and Forester caught Hilley, dragged him back to Forester’s home and continued to beat
him. Eventually, Hilley was able to escape. As a result of the beating, Hilley suffered a
lacerated spleen, internal bleeding, broken ribs, facial fractures, a severe hematoma in the
bowel area and mild renal failure.
        Defendant was charged with torture (Pen. Code, § 206),2 assault with a deadly
weapon (§ 245, subd. (a)(1)), false imprisonment by violence (§ 236) with a special
allegation of deadly weapon use (§ 12022, subd. (b)(1)), and assault by means of force
likely to produce great bodily injury (§ 245, subd. (a)(1)) with a special allegation
defendant personally inflicted great bodily injury on Hilley (§ 12022.7, subd. (a)).
Defendant pleaded no contest to assault by means of force likely to produce great bodily
injury and admitted he personally inflicted great bodily injury. The remaining counts
were dismissed with a Harvey3 waiver.
        Defendant was sentenced to an aggregate term of five years in state prison. He
was ordered to pay a $1,000 restitution fund fine, a $1,000 parole revocation fine, stayed
pending successful completion of parole, a presentence investigation report fee of $736, a
$40 court operations assessment fee, and a $30 conviction assessment fee. Defendant
was awarded 339 days’ presentence custody credits.
        Defendant sought additional credits under the amendments to section 4019. This
motion was denied, because the personal infliction of bodily injury enhancement made
the assault a serious felony offense.



2   Undesignated statutory references are to the Penal Code.
3   People v. Harvey (1979) 25 Cal.3d 754.

                                              2
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days have
elapsed, and we have received no communication from defendant. Having undertaken an
examination of the entire record, we find no arguable error that would result in a
disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                                   MURRAY                  , J.



We concur:



             NICHOLSON               , Acting P. J.



               DUARTE                , J.




                                              3